Citation Nr: 0007363	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-00 816	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness involving the respiratory system.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain in the ankles, knees, hands 
and elbows.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1971 to April 1974, and from November 1990 to 
May 1991.  The latter period of active duty included service 
in the Southwest Asia theater of operations in support of 
Operation Desert Storm/Shield from January to April 1991.  
The record also reflects that the appellant served in the 
Alabama Army National Guard between 1975 and 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Montgomery, Alabama 
presently has jurisdiction over this appeal.  The Board 
remanded this case in September 1998 and August 1999 as to 
the issues listed on the title page.


FINDING OF FACT

The appellant's claims of service connection for undiagnosed 
illnesses involving the respiratory system and joint pain in 
the ankles, knees, hands and elbows, and for hypertension are 
plausible, but the RO has not obtained sufficient evidence 
for correct disposition of these claims.


CONCLUSION OF LAW

The appellant has presented well-grounded claims of service 
connection for undiagnosed illnesses involving the 
respiratory system and joint pain in the ankles, knees, hands 
and elbows, and for hypertension, but VA has not satisfied 
its duty to assist him in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 
3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting definition 
of well-grounded claim set forth in Caluza), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99, 64 Fed. Reg. 52375 (1999).  With respect to 
the second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Id.  The type of evidence necessary to establish a well-
grounded claim as to each of those elements may depend upon 
the nature and circumstances of the particular claim.  Id.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  Id.  If the claimed signs or symptoms of 
undiagnosed illness or the claimed indications of chronic 
disability are of a type which would ordinarily require the 
exercise of medical expertise for their identification, then 
medical evidence would be required to establish a well-
grounded claim.  Id.  With respect to the third element, a 
veteran's own testimony may be considered sufficient evidence 
of objective indications of chronic disability, for purposes 
of a well-grounded claim, if the testimony relates to non-
medical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  Id.  Medical evidence would 
ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service records reflect that the appellant was in the Persian 
Gulf during the period of open hostilities in 1990-91.  With 
respect to the respiratory and hypertension disorders, 
service records reflect that these conditions pre-existed his 
Persian Gulf-era service.  Post-service medical records 
reflect treatment for the appellant's complaints for the 
disorders claimed, which he has reported by history as having 
had their onset in service.  In view of thereof, the Board 
finds the appellant's claims of service connection are 
plausible within the meaning of Caluza and the General 
Counsel's precedent opinion 4-99, and therefore, well 
grounded.  It is important to emphasize that the well 
grounded standard is a rather low threshold, see Morton v. 
West, 12 Vet. App. 477 (1999), and thus, as stated above, 
evidence is presumed to be credible for such purposes.  King 
v. Brown, 5 Vet. App. at 21.  Accordingly, as this claim is 
found to be well grounded, VA has a duty to assist in the 
development of facts relating to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).  Further 
development of the appellate record is in order, as detailed 
below in the REMAND portion of this decision.

ORDER

The appellant's claims of service connection for undiagnosed 
illnesses involving the respiratory system and joint pain in 
the ankles, knees, hands and elbows, and for hypertension are 
well grounded, and, to that extent, the appeal is granted.


REMAND

Unfortunately, and while the Board sincerely regrets the 
delay, this case must again be remanded because the RO did 
not ensure full and complete compliance with the Board's 
remand instructions of August 1999.  The Board was required 
to remand the case in August 1999 because its prior remand 
instructions of September 1998 had not been accomplished.  
While the RO properly obtained the requested National Guard 
service records and had the appellant examined for 
compensation purposes, the record before the Board reflects 
that its most important remand instructions of August 1999 
were not fully accomplished.  Specifically, the Board 
instructed the RO to obtain medical opinions from appropriate 
specialists in an effort to determine whether he had 
disabilities of the joints, respiratory system and 
cardiovascular system (hypertension), either related to his 
active duty service in the 1970s or his Persian Gulf War-era 
service in the 1990s.  Clear and precise details concerning 
the Board's instructions were set forth on pages 5-7 of the 
August 1999 remand.  Separate examinations of the joints, 
respiratory system and cardiovascular system were conducted 
in November 1998 (pursuant to the September 1998 remand) and 
again in November 1999 (ostensibly in an effort to achieve 
compliance with the August 1999 remand, although only the 
medical opinions were requested by the Board).  
Notwithstanding the fact that it was unclear whether any of 
these examinations were conducted with benefit of review of 
the appellant's claims file, a serious deficiency in of 
itself, what is abundantly clear is that the medical opinions 
requested by the Board in its remands of September 1998 and 
August 1999 were not obtained.

As clearly articulated by the Board in its August 1999 remand, 
the medical opinions requested are essential to the proper 
adjudication of this case because the issues to be decided 
turn not on the degree of disability caused by any relevant 
disorder(s) found present, but on their etiology and whether 
there is a relationship between any disorder and an incident 
or event or the appellant's military service, to include 
undiagnosed illnesses possibly caused by his Persian Gulf War 
active duty service.  Therefore, in order to expedite the 
readjudication of the appellant's claims, the Board will again 
order referral of this case by the RO to appropriate 
specialists in orthopedic, cardiovascular and pulmonary 
diseases for the purpose of addressing the etiology of the 
appellant's disorders relative to his military service.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must obtain medical opinions 
from specialists in orthopedic, 
cardiovascular and pulmonary diseases for 
the purpose of determining the diagnoses 
of any currently manifested disorder(s) 
of the joints, cardiovascular and 
respiratory systems and the most probable 
etiology(ies) for same, as is medically 
possible, based on evidence of record, to 
include all examination findings and 
available in/outpatient medical records.  
The claims folder, to include the reports 
of the separate VA examinations that were 
conducted in 1993, 1994, 1998, and 1999, 
and a copy of this remand must be 
provided to each specialist in connection 
with this opinion request.

In addition, if the medical history and 
clinical findings of record confirm that 
any diagnosed disorder pre-existed the 
appellant's relevant periods of active 
duty service (December 1971 - April 1974, 
and November 1990 - May 1991), each 
specialist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
his periods of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).

Moreover, if there are multiple co-
existing disorders of the joints, 
cardiovascular and pulmonary systems, 
each specialist should comment on the 
etiology of such disorder(s) relative to 
any event or incident of the appellant's 
military service and the 
treatment/diagnoses provided therein.

Regarding the undiagnosed illness element 
of the appellant's claims for service 
connection for the joints and pulmonary 
disorders, the specialists concerned 
should ascertain whether the appellant's 
symptoms are part of separate disease 
entities, or whether there exist a 
medical relationship between the claimed 
symptoms and the appellant's service in 
the Persian Gulf.  After each specialist 
for these disorders has reviewed the 
claims file and pertinent regulations, he 
or she should provide a specific opinion 
as to whether the appellant has objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to his Persian Gulf War service 
or whether he has separate and precise 
illnesses unrelated to his military 
service in the Persian Gulf.  Each 
specialist should further indicate 
whether it is at least as likely as not 
that the appellant's claimed joints and 
pulmonary disorders are etiologically 
related to any complaints, treatment or 
diagnosis reflected in his service 
medical records.  A discussion of the 
pertinent medical history, including the 
approximate date of onset of each 
particular disorder, should be provided.  
Each specialist should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from an undiagnosed illness.  
If a specialist determines that 
additional examinations are necessary to 
properly respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.

The medical opinions requested in this 
REMAND instruction should be 
comprehensive and should include full 
rationale and a discussion of all medical 
studies on the subject matter deemed to 
be pertinent to support the conclusions 
reached.  The reports of each medical 
opinion should be associated with the 
claims folder.

2.  Subsequently, the RO must review the 
claims folder and ensure that the 
aforementioned medical opinion reports 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner or fails to include 
adequate responses to the specific 
opinions requested, it must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
with consideration of all evidence of 
record.  The RO is again reminded that 
these claims are not presently in 
appellate status on the basis of whether 
new and material evidence has been 
submitted to reopen previously denied 
claims for the disorders in question.  
This case has been in continuous 
appellate status since he filed a notice 
of disagreement to the May 1996 rating 
decision.  Hence, the RO should 
readjudicate the claims in question on a 
de novo basis.

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues addressed herein.  See 38 
C.F.R. § 19.31 (1999).

As stated above, should the case require 
issuance of a supplemental statement of 
the case, the RO must ensure that the 
issues in question are not phrased or 
adjudicated on the basis of whether new 
and material evidence has been submitted 
to reopen a previously and finally denied 
claim.  None of the claims presently on 
appeal are final for purposes of new and 
material evidence.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


